                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                BECKLEY DIVISION

KENNETH COZART, in his own right
and on behalf of others similarly situated,

                Plaintiff,

v.                                                        Case No.: 5:18-cv-00397
                                                          Honorable Judge Irene C. Berger

BLUESTONE INDUSTRIES, INC. and
JILLEAN L. JUSTICE, JAMES C. JUSTICE, III
JAMES T. MILLER, individually,

                Defendants.

              PLAINTIFF’S MOTION IN LIMINE TO EXCLUDE MENTIONING
                   ANY OTHER LITIGATION INVOLVING PLAINTIFF

       On June 21, 2019, comes the Plaintiff by counsel and moves the Court for an Order

prohibiting the mentioning of any other litigation involving the Plaintiff unless there is

proper evidence by the Defendant to associate any other litigation with this action.

       WHEREFORE, it will be prejudicial to the Plaintiff if the jury is advised of other

litigation.

       WHEREFORE, the Plaintiff makes this Motion in Limine to exclude any mention of

any other litigation in this matter by the Defendant.

                                                   KENNETH COZART
                                                   By Counsel

                                                   s/ Anthony J. Majestro
                                                   Anthony J. Majestro (WVSB 5165)
                                                   J.C. Powell (WVSB 2957)
                                                   Powell & Majestro, PLLC
                                                   405 Capitol Street, Suite P1200
                                                   Charleston, WV 25301
                                                   Phone: 304-346-2889
                                                   Fax:    304-346-2895
                                                   amajestro@powellmajestro.com
                                                   jcpowell@powellmajestro.com
Greg A. Hewitt (WVSB 7457)
Anthony M. Salvatore (WVSB 7915)
Hewitt & Salvatore, PLLC
204 North Court Street
Fayetteville, WV 25840
Phone: 304-574-0272
Fax:    304-574-0273
ghewitt@hewittsalvatore.com
asalvatore@hewittsalvatore.com
                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              BECKLEY DIVISION

KENNETH COZART, in his own right
and on behalf of others similarly situated,

              Plaintiff,

v.                                                        Case No.: 5:18-cv-00397
                                                          Honorable Judge Irene C. Berger

BLUESTONE INDUSTRIES, INC. and
JILLEAN L. JUSTICE, JAMES C. JUSTICE, III
JAMES T. MILLER, individually,

              Defendants.

                              CERTIFICATE OF SERVICE

      I, the undersigned counsel for Plaintiff, does hereby certify that the foregoing
Plaintiff’s Motion in Limine to Exclude Mentioning Any other Litigation
Involving Plaintiff has been filed with the Court on this 21 day of June, 2019, using the
CM/ECF system.


                                              s/ Anthony J. Majestro
                                              Anthony J. Majestro (WVSB 5165)
                                              Counsel for Plaintiff
